DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaly (US 7,905,759) in view of Mr. Potato Head Tots Surprise Figure Miniature Unboxing Tubey Toys (https://www.youtube.com/watch?v=oSv6beiHxBc ), herein Mr. Potato Head.
Claim 1:  Ghaly teaches a toy vehicle comprising: a housing (Fig. 1); a action figure mount (seatbelt (110) with electrical connector (36)) coupled to the housing for receiving a detachable intelligent action figure, where the intelligent action figure includes an electronic circuit (Col. 2:33-Col. 3:6, Col. 5:12-67); a processor in communication with the action figure mount for receiving signals from the intelligent head when the intelligent head is mounted to the action figure mount for controlling at least some functional operations of the toy vehicle; and a motor (Col. 4:38-65) in communication with the processor and configured to operate in response to the signals received by the processor from the intelligent action figure (Col. 4:38-65, Col. 6:19-65, Col. 8:48-Col. 9:49).
	Ghaly teaches the above, but lacks explicitly suggesting the intelligent action figure comprising a head.  However, applicant fails to disclose that the form of the action figure being a head solves any stated problem, provides an advantage, or is for any particular purpose.  Furthermore, it appears that the action figure of Ghaly, or applicant’s invention, would perform the same function of providing a action figure(s) or toy object(s) that is attachable to the toy vehicle for controlling aspects thereof dependent on the identify of the action figure or toy object, regardless of form the toy object or action figure.  Therefore, it would have been prima facie obvious to modify Ghaly to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ghaly.
	Ghaly teaches the above, but lacks explicitly suggesting the intelligent action figure comprising a head.  Ghaly at least teaches that various modifications can be applied without departing from the overall scope of the invention (Col. 10:55-Col. 11:10) and that the intelligent action figure can be implemented in various forms (Col. 10:55-Col. 11:10).  Furthermore, an analogous art of Mr. Potato Head teaches that action figures can be in various forms including heads of different types (time 0:00-1:26).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified toy vehicle means, particularly the action figures thereof, of Ghaly with the head action figures as taught by Mr. Potato Head because such a modification would have yielded predictable results, namely, a means of providing different types/forms of action figures for interaction with the toy vehicle in which Ghaly is intended (see above).  Such a modification would add variety to the overall design of toy by accommodating varying preferences of toy users.
Claim 2:  Ghaly teaches a toy vehicle comprising: a housing (Fig. 1); a action figure mount (seatbelt (110) with electrical connector (36)) coupled to the housing, where a first intelligent interchangeable action figure may detachably mount to the action figure mount, where the first intelligent action figure comprises a first electronic circuit, and where a second intelligent interchangeable action figure may detachably mount to the action figure mount in lieu of the first intelligent interchangeable action figure, where the second intelligent action figure comprises a second circuit (Col. 2:33-Col. 3:6, Col. 5:12-67); a processor in communication with the action figure mount, where the processor receives signals from the first electronic circuit when the first intelligent interchangeable action figure is mounted to the action figure mount and where the processor receives signals from the second electronic circuit when the second intelligent interchangeable action figure is mounted to the action figure mount; and a motor (Col. 4:38-65) connected to the processor, the motor configured to operate in a first response to the first electronic circuit when the first intelligent interchangeable action figure is mounted to the action figure mount and where the motor operates in a second response to the second electronic circuit when the second intelligent interchangeable action figure is mounted to the action figure mount (Col. 4:38-65, Col. 6:19-65, Col. 8:48-Col. 9:49, for example as shown in Fig. 11 if “Jessica” action figure is mounted the motor operates as a faster speed (Jessica drives at high speeds) then if “Christina” action figure if mounted (Christina drives slow)).
Ghaly teaches the above, but lacks explicitly suggesting the intelligent action figure comprising a head.  However, applicant fails to disclose that the form of the action figure being a head solves any stated problem, provides an advantage, or is for any particular purpose.  Furthermore, it appears that the action figure of Ghaly, or applicant’s invention, would perform the same function of providing a action figure(s) or toy object(s) that is attachable to the toy vehicle for controlling aspects thereof dependent on the identify of the action figure or toy object, regardless of form the toy object or action figure.  Therefore, it would have been prima facie obvious to modify Ghaly to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ghaly.
	Ghaly teaches the above, but lacks explicitly suggesting the intelligent action figure comprising a head.  Ghaly at least teaches that various modifications can be applied without departing from the overall scope of the invention (Col. 10:55-Col. 11:10) and that the intelligent action figure can be implemented in various forms (Col. 10:55-Col. 11:10).  Furthermore, an analogous art of Mr. Potato Head teaches that action figures can be in various forms including heads of different types (time 0:00-1:26).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified toy vehicle means, particularly the action figures thereof, of Ghaly with the head action figures as taught by Mr. Potato Head because such a modification would have yielded predictable results, namely, a means of providing different types/forms of action figures for interaction with the toy vehicle in which Ghaly is intended (see above).  Such a modification would add variety to the overall design of toy by accommodating varying preferences of toy users.
Claim 3:  Ghaly teaches a method for changing the electronic characteristics of a toy vehicle, the method comprising the steps of: providing a toy vehicle having a housing (Fig. 1) and a processor within the housing, and an action figure mount (seatbelt (110) with electrical connector (36)) coupled to the housing in communication with the processor; and providing at least a first and second detachable intelligent interchangeable action figure, where the first intelligent interchangeable action figure when mounted to the action figure mount communicates with the processor to provide a first signal to the processor and where the first signal causes the toy vehicle to drive at a first speed and where the second intelligent interchangeable action figure when the second intelligent interchangeable action figure is coupled to the action figure mount communicates with the processor to provide a second signal to the processor, where the second signal causes the toy vehicle to drive at a second speed (Col. 2:33-Col. 3:6, Col. 4:38-65, Col. 5:12-67, Col. 6:19-65, Col. 8:48-Col. 9:49, for example as shown in Fig. 11 if “Jessica” action figure is mounted the motor operates as a faster speed (Jessica drives at high speeds) then if “Christina” action figure if mounted (Christina drives slow)).
	Ghaly teaches the above, but lacks explicitly suggesting the intelligent action figure comprising a head.  However, applicant fails to disclose that the form of the action figure being a head solves any stated problem, provides an advantage, or is for any particular purpose.  Furthermore, it appears that the action figure of Ghaly, or applicant’s invention, would perform the same function of providing a action figure(s) or toy object(s) that is attachable to the toy vehicle for controlling aspects thereof dependent on the identify of the action figure or toy object, regardless of form the toy object or action figure.  Therefore, it would have been prima facie obvious to modify Ghaly to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ghaly.
	Ghaly teaches the above, but lacks explicitly suggesting the intelligent action figure comprising a head.  Ghaly at least teaches that various modifications can be applied without departing from the overall scope of the invention (Col. 10:55-Col. 11:10) and that the intelligent action figure can be implemented in various forms (Col. 10:55-Col. 11:10).  Furthermore, an analogous art of Mr. Potato Head teaches that action figures can be in various forms including heads of different types (time 0:00-1:26).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified toy vehicle means, particularly the action figures thereof, of Ghaly with the head action figures as taught by Mr. Potato Head because such a modification would have yielded predictable results, namely, a means of providing different types/forms of action figures for interaction with the toy vehicle in which Ghaly is intended (see above).  Such a modification would add variety to the overall design of toy by accommodating varying preferences of toy users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715